UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6015



BERNARD RAY RICHARDSON,

                                             Plaintiff - Appellant,

         versus


EDDIE L. PEARSON,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-993-R)


Submitted:   July 24, 1997                 Decided:   August 6, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Ray Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1994) complaint. The dis-

trict court's dismissal without prejudice is not appealable. See
Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993). A dismissal without prejudice could be

final if "no amendment [to the complaint] could cure defects in the

plaintiff's case." Id. at 1067. In ascertaining whether a dismissal
without prejudice is reviewable in this court, the court must de-

termine "whether the plaintiff could save his action by merely

amending the complaint." Id. at 1066-67.

     Because Appellant could have amended his complaint to assert

some claims, the dismissal order is not appealable. Accordingly, we

dismiss the appeal for lack of jurisdiction. We deny Appellant's
motions to submit prior appeals and to submit direct physical evi-

dence. We also deny his motions for an en banc rehearing of the de-

nial of his discovery motion and for an order prohibiting Patricia
S. Connor from acting in her capacity as the Clerk of Court. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2